Exhibit 10.1

CONFIDENTIAL:  THIS DOCUMENT IS PROVIDED FOR SETTLEMENT

PURPOSES ONLY AND IS SUBJECT TO THE PROTECTIONS OF FEDERAL RULE
OF EVIDENCE 408 AND ALL SIMILAR PROVISIONS AND SUPPORTING AUTHORITIES.



SETTLEMENT AGREEMENT

      This Settlement Agreement (this "Agreement") is made and entered into
effective as of June __, 2003 by and between ALTERRA HEALTHCARE CORPORATION, a
Delaware corporation ("Alterra") for itself and as successor to Sterling House
Corporation, a Kansas corporation ("Sterling"), AHC PROPERTIES, INC., a Delaware
corporation ("AHC"), ALS-Clare Bridge, Inc., a Delaware corporation
("ALS-Clare"), OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
("Omega"), and OMEGA (KANSAS), INC., a Kansas corporation ("Omega Kansas").

RECITALS

      The circumstances underlying the execution and delivery of this Agreement
are as follows:

      A.      As of June 14, 1999 (the "Effective Date"), Omega, Omega Kansas,
Alterra, Sterling, and ALS-Clare entered into a Purchase Agreement and Agreement
to Complete Construction (the "Purchase Agreement"). Pursuant to the Purchase
Agreement, as of the Effective Date, among other things (i) Omega purchased from
Sterling and ALS-Clare the Facilities identified on Exhibit A, which is attached
hereto and incorporated herein, as the Omega Facilities (the "Omega
Facilities"); and (ii) Omega Kansas purchased from Sterling the Facility
identified on Exhibit A as the Kansas Facility (the "Kansas Facility").

      B.      Effective as of the Effective Date, Omega and AHC entered into a
Master Lease (as later amended, the "Omega Master Lease") pursuant to which,
among other things, Omega leased the Omega Facilities to AHC.

      C.      Effective as of the Effective Date, Omega Kansas and AHC entered
into the Kansas Master Lease (as later amended, the "Kansas Master Lease")
pursuant to which, among other things, Omega Kansas leased the Kansas Facility
to AHC. The Omega Master Lease and the Kansas Master Lease are sometimes herein
collectively referred to as the "Master Leases".

      D.      Effective as of the Effective Date, Alterra executed a Lease
Guaranty (the "Lease Guaranty") in favor of Omega and Omega Kansas pursuant
which, among other things, Alterra as a primary obligor guaranteed the
obligations of AHC under the Transaction Documents (as defined in the Master
Leases, as later amended and as amended herein) including without limitation
AHC's obligations under the Master Leases. Alterra's obligations under the Lease
Guaranty are secured by (i) a Pledge Agreement (as later amended, the "Alterra
Pledge Agreement") executed by Alterra, as pledgor, and Omega, as creditor,
effective on the Effective Date, and (ii) a Security Agreement (as later
amended, the "Alterra Security Agreement") executed by Alterra, as debtor, and
Omega, as creditor, effective as of the Effective Date.



-1-

--------------------------------------------------------------------------------


      E.      AHC's obligations under the Master Leases are secured by, among
other things, a Security Agreement (as later amended, the "AHC Security
Agreement") executed by AHC, as debtor, and Omega, as secured party, effective
as of the Effective Date.

      F.     The Master Leases were amended by the Forbearance Agreement and
Amendment to Master Leases dated as of January 31, 2002, among the Omega
Entities and the Alterra Entities (the "Forbearance Agreement"). The Alterra
Security Agreement and the AHC Security Agreement were also amended by a First
Amendment to Security Agreements dated as of January 31, 2002.

      G.     Pursuant to the terms of the Forbearance Agreement, and evidenced
by a Termination of Memorandum of Short Form of Lease, effective as of October
3, 2002, the Omega Master Lease was terminated as to the Jeffersonville
Facilities. The Omega Facilities, other than the Jeffersonville Facilities, and
the Kansas Facility are herein collectively referred to as the "Facilities".

      H.     Since January 1, 2003, AHC has been, and continues to be, in
default under each of the Master Leases as more particularly set forth herein;
certain of such defaults constitute Events of Defaults as defined in each of the
Master Leases and under each of the other Transaction Documents.

      I.     On January 22, 2003, Alterra filed a chapter 11 petition for
reorganization relief in the United States Bankruptcy Court, District of
Delaware (the "Court"), bearing Case No. 03-10254 (MFW) (the "Case"). As of the
date of this Agreement, AHC and ALS-Clare have not filed for bankruptcy.

      J.     On January 24, 2003, the Court entered certain interim orders (the
"Interim Orders") granting Alterra the right to use cash collateral, borrow
money on a secured basis, and utilize its current bank accounts. Omega and Omega
Kansas filed an objection (the "Objection") to the Interim Orders and a Motion
for Adequate Protection (the "Motion for Adequate Protection").

      K.     Omega, Omega Kansas, Alterra and AHC have entered into a letter
agreement dated as of February 17, 2003, as restated and replaced in its
entirety by a letter agreement dated as of March 12, 2003, pursuant to which,
among other things, the parties agreed to negotiate towards a restructuring of
their relationship (the March 12, 2003 letter is hereafter referred to as the
"Letter Agreement").

      L.     Omega, Omega Kansas, Alterra, AHC and certain other interested
parties agreed to resolve the Objection and the Motion for Adequate Protection
pursuant to the entry of a stipulated order, which was entered by the Court on
March 18, 2003 (the "Stipulated Order").



-2-

--------------------------------------------------------------------------------


      M.     The Omega Entities and the Alterra Entities wish to resolve their
remaining disputes and, in connection therewith, to modify and restructure the
obligations of the Alterra Entities to the Omega Entities under the Transaction
Documents.

      N.     The Omega Entities are willing to consent to the modification and
restructuring of the Master Leases, all subject to, and upon, the terms and
conditions set forth in this Agreement and the other Settlement Documents.

AGREEMENT

      NOW THEREFORE

, in consideration of the premises and mutual covenants herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:



ARTICLE 1

DEFINITIONS

      1.1     Definitions.

      (a)   The following capitalized terms shall have the meanings set forth
below:

      "Alterra Entities" shall mean AHC, Alterra, for itself and as successor to
Sterling, and ALS-Clare.

      "Amended and Restated Alterra Management Agreements" means the Amended and
Restated Alterra Management Agreements in the form to be agreed upon between the
Parties prior to Closing, which form will be in substantially the form attached
hereto as Exhibit B.

      "Amended and Restated Alterra Security Agreement" means the Amended and
Restated Alterra Security Agreement in the form attached hereto as Exhibit C.

      "Amended and Restated Lease Guaranty" means the Amended and Restated Lease
Guaranty in the form attached hereto as Exhibit D.

      "Amended and Restated Management Subordination Agreement" means the
Amended and Restated Management Subordination Agreement in the form to be agreed
upon between the Parties prior to Closing, which form will be in substantially
the form attached hereto as Exhibit E.

      "Amended and Restated Pledge Agreement" means the Amended and Restated
Pledge Agreement in the form attached to this Agreement as Exhibit F.

      "Base Rent" shall mean Base Rent as defined in each of the Master Leases.

      "Business Day" shall have the meaning given to it in each of the Master
Leases.



-3-

--------------------------------------------------------------------------------


      "Consent and Non-Disturbance Agreements" means (1) the Consent and
Nondisturbance Agreement dated as of the Effective Date between Omega, AHC,
Sterling House of Jeffersonville LLC, Sterling Cottage of Oklahoma City LLC, and
Sterling Cottage of Goodlettsville LLC, and (2) the Consent and Nondisturbance
Agreement dated as of the Effective Date between Omega, Omega Kansas, AHC,
Sterling House of Bloomington II L.P., Sterling Cottage of Jeffersonville I
L.P., Sterling House of Kokomo L.P., Clare Bridge of Wichita L.P., Sterling
Cottage of New Philadelphia I L.P., and Clare Bridge of Silverdale L.P.

      "Event of Default" shall have the meaning given to it in each of the
Master Leases.

      "Financial Statements" means the financial statements for Alterra and the
Facilities delivered to the Omega Entities pursuant to the Transaction
Documents.

      "Final Order" shall mean an order or judgment of the Court (i) that is not
the subject of a pending appeal, petition for certiorari, motion for
reconsideration or other proceeding for review, rehearing or reargument, (ii)
that has not been reversed, stayed, modified or amended, and (iii) respecting
which the time to appeal, to petition for certiorari, to move for
reconsideration or to seek review, rehearing or reargument shall have expired,
as a result of which such order shall have become final in accordance with Rule
8002 of the Federal Rules of Bankruptcy Procedure and other applicable Laws.

      "Forbearance Termination Event" means the occurrence of any one or more of
the following prior to the Closing: (i) a failure by AHC to make the payments
provided for in this Agreement within five (5) Business Days of the due date;
(ii) an "Event of Default" under the Transaction Documents arising out of the
failure to pay money (such as the failure to pay real property taxes and
assessments or insurance) other than the Existing Defaults; (iii) the failure of
the Court to enter the Approval Order on or before the date which is ninety (90)
days after the date of this Agreement (or such later date as the Omega Entities
may agree to in writing); (iv) the failure of an Alterra Entity to abide by the
terms of this Agreement within five (5) Business Days of the delivery of written
notice from the Omega Entities; (v) the setting aside or avoidance by a court of
competent jurisdiction of the performance by an Alterra Entity of any term,
covenant or agreement set forth in this Agreement; or (vi) the termination of
this Agreement pursuant to Article 4.

      "GAAP" shall have the meaning given to it in each of the Master Leases.

      "Governmental Authority" shall mean all agencies, authorities, bodies,
boards, commissions, courts, instrumentalities, legislatures and offices of any
nature whatsoever, of any government unit or political subdivision, whether
federal, state, county, district, municipal, city or otherwise, and whether now
or hereafter in existence.

      "Jeffersonville Facilities" shall mean collectively the assisted living
facilities identified on Exhibit "A" as "Alterra Sterling House of
Jeffersonville" and "Alterra Clare Bridge Cottage of Jeffersonville."



-4-

--------------------------------------------------------------------------------


      "Letter of Credit Agreement" means the Letter of Credit Agreement in the
form attached to this Agreement as Exhibit G.

      "Notice" shall have the meaning given to it in each of the Master Leases.

      "Omega Entities" shall mean Omega and Omega Kansas.

      "Option Agreement" means the Option Agreement in the form attached to this
Agreement as Exhibit H.

      "Parties" means the Omega Entities and the Alterra Entities.

      "Plan Effective Date" shall mean the effective date of the Plan of
Reorganization.

      "Plan of Reorganization" means a Chapter 11 plan for Alterra in the Case
which has been confirmed pursuant to 11 U.S.C. § § 1129 and 1141.

      "Permitted Encumbrances" shall mean the "Permitted Encumbrances" as
defined in the Purchase Agreement, together with (a) rights of residents, as
residents only, under unrecorded residency agreements, (b) taxes for the year
2003 and subsequent years, not yet due and payable, (c) easements, covenants and
conditions appearing of record since the Effective Date and listed on attached
Exhibit I, and (e) the Master Leases and the Remaining Subleases and the rights
of AHC and the Remaining Sublessees, respectively, thereunder.

      "Release" means the Release in the form of Exhibit J from the Alterra
Entities and the Omega Entities, pursuant to which the Alterra Entities are
releasing claims against the Omega Entities and the Omega Entities are generally
releasing claims against Alterra and releasing certain claims against the other
Alterra Entities.

     " Remaining Subleases" means the Sublease Agreement in favor of Sterling
Cottage of Oklahoma City LLC and in favor of Sterling House of Kokomo L.P., each
of which continues to be subject to the Consent and Nondisturbance Agreements.

     " Remaining Sublessees" means Sterling Cottage of Oklahoma City LLC and
Sterling House of Kokomo L.P.

     " Second Amendment to Master Leases" means the Second Amendment to Master
Leases in the form attached to this Agreement as Exhibit K.

     " Security Deposit" means the Security Deposit in the amount of One Million
Four Hundred Fifty Thousand Dollars ($1,450,000) delivered pursuant to the Third
Amendment to Master Leases in the event AHC elects to deliver the Security
Deposit as provided in Article X hereof.

     " Settlement Documents" shall mean this Agreement, those documents which
are identified in Section 5.2 and 6.1 to be delivered at the Closing, the Third
Amendment to Master Lease in the event that the same is executed and delivered
pursuant to the terms of Article X hereof and any other agreements and documents
referred to in, contemplated by or executed in connection with this Agreement.



-5-

--------------------------------------------------------------------------------


     " Sublessees" is defined in the Consent and Non-Disturbance Agreements.

     " Subsequent Bankruptcy Case" means a bankruptcy case (not including the
Case) filed subsequent to the date of this Agreement in which one or more of the
Alterra Entities are the debtors.

     " Termination and Release of Lease Guaranty and Alterra Security Agreement"
means the Termination and Release of Lease Guaranty and Alterra Security
Agreement in the form attached to this Agreement as Exhibit L.

     " Third Amendment to Master Leases" means the Third Amendment to Master
Leases in the form attached to this Agreement as Exhibit M.

     " Title Company" shall mean Chicago Title Insurance Company.

     " Transaction Documents" shall have the meaning given to it in the Master
Leases, as amended by Section 9.8 of this Agreement and as further amended by
the Second Amendment to Master Leases.

     " Undisbursed Construction Fund Balance" shall mean the amount of the
Undisbursed Construction Funds Balance as defined in the Forbearance Agreement.

     " Unmatured Event of Default" means the occurrence of an event which with
the giving of notice, the passage of time or both would constitute an Event of
Default.

     " Withdrawal and Waiver of Events of Defaults and Release" shall mean the
Withdrawal and Waiver of Events of Default and Release in the form of Exhibit N
to this Agreement.

      (b) The following terms shall have the meanings set forth in the sections
of this Agreement referred to below:

Defined Term:

Defined In:

Agreement

Introduction

AHC

Introduction

ALS-Clare

Introduction

Alterra

Introduction

Alterra Pledge Agreement

Recitals

Alterra Security Agreement

Recitals

Approval Order

Article 2

Approval Motion

Article 2

Case

Recitals



-6-

--------------------------------------------------------------------------------


Defined Term:

Defined In:

Closing

Article 4

Closing Date

Article 4

Effective Date

Recitals

Existing Defaults

Section 9.3(c)

Facilities

Recitals

Kansas Facility

Recitals

Kansas Master Lease

Recitals

Lease Guaranty

Recitals

Letter Agreement

Recitals

Master Leases

Recitals

Omega

Introduction

Omega Kansas

Introduction

Omega Facilities

Recitals

Omega Master Lease

Recitals

Omega Security Agreement

Recitals

Purchase Agreement

Recitals

Security Deposit Deliveries

Section 10.1

Sterling

Introduction

Terminated Facility

Section 12

     All other terms defined elsewhere herein shall have the meanings set forth
in this Agreement.

ARTICLE 2

Court approval

      Promptly following execution of this Agreement by all parties and
otherwise no later than June 4, 2003 (or such later date as Omega may agree to
in writing), Alterra will file a motion with the Court seeking authority to
proceed with the transactions and other matters provided for in this Agreement
(the "Approval Motion"), together with a proposed form of order (the "Approval
Order"). The Approval Order shall satisfy the applicable requirements of
Section 5.6 hereof, and shall otherwise be in a form, and include such other
provisions, as Omega and the Alterra Entities may deem appropriate under the
circumstances. The Alterra Entities and the Omega Entities shall exercise good
faith efforts to obtain the Approval Order from the Court.

ARTICLE 3

TRANSACTIONS TO OCCUR AT CLOSING



      At the Closing, the parties hereto shall effect the following
transactions:

      3.1     Amendment of Master Lease. The Master Leases shall be amended
pursuant to the Second Amendment to Master Leases.



-7-

--------------------------------------------------------------------------------


      3.2     Amended and Restated Lease Guaranty and Amended and Restated
Alterra Security Agreement. Alterra shall deliver the Amended and Restated Lease
Guaranty and the Amended and Restated Alterra Security Agreement.

      3.4     Amended and Restated Pledge Agreement. Alterra and Omega will
execute and deliver the Amended and Restated Pledge Agreement.

      3.5     Delivery of Release. The Alterra Entities and the Omega Entities
shall execute and deliver the Release to each other.

      3.6     Delivery of Waiver and Withdrawal of Existing Defaults. The Omega
Entities shall execute and deliver the Waiver and Withdrawal of Existing
Defaults.

      3.7     Alterra Management Agreements. Alterra and AHC shall terminate any
existing management agreements and shall execute and deliver the Amended and
Restated Alterra Management Agreements.

      3.8     Option Agreement. Omega and AHC shall execute and deliver the
Option Agreement.

      3.9     Amended and Restated Management Subordination Agreement. Alterra,
AHC and the Sublessees shall execute and deliver to the Omega Entities the
Amended and Restated Management Subordination Agreement.

ARTICLE 4

CLOSING



      The closing of the transactions contemplated by Section 3 of this
Agreement (the "Closing") shall be held at the offices of Omega, or at such
other location as the parties may agree upon in writing, on the day which is
three (3) Business Days after the Business Day on which all of the conditions
precedent set forth in Articles 5 and 6 hereof shall have been satisfied
(the "Closing Date"); provided, however, that, in the event that either (a) the
Approval Order shall not have been entered by the Court and become a Final Order
within sixty (60) days following the filing of the Approval Motion with the
Court, or (b) the conditions set forth in Articles 5 and 6 hereof shall not have
been satisfied within ninety (90) days following the date of execution and
delivery of this Agreement, then the Parties shall have the right, by notice in
writing to the other, to terminate their obligations under this Agreement, it
being expressly acknowledged and agreed that the effectiveness of this Agreement
as to Alterra and Alterra's obligations hereunder are expressly conditioned and
contingent upon the issuance of the Approval Motion.



-8-

--------------------------------------------------------------------------------


ARTICLE 5

CONDITIONS PRECEDENT TO certain OBLIGATIONS OF

THE OMEGA ENTITIES



      The obligation of the Omega Entities to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction of each of
the conditions set forth in this Article 5.

      5.1     Board Approval. This Agreement and each of the transactions
contemplated hereby shall have been approved by the respective Boards of
Directors of Omega and each of the Alterra Entities. Omega shall notify the
Alterra Entities if its Board of Directors does not approve this Agreement and
each of the transactions contemplated hereby before the filing of the Approval
Motion. Failure of Omega to give such notice to the Alterra Entities prior to
the filing of the Approval Motion shall mean that this condition has been
unconditionally waived by the Omega Entities.

      5.2     Documentation. All documentation evidencing or implementing the
transactions contemplated by this Agreement must be in the forms attached hereto
or otherwise in form and substance reasonably satisfactory to Omega and its
counsel, such documentation to include the following:

(i)     a certificate signed by the Secretary or Assistant Secretary of each
Alterra Entity, confirming the incumbency of the officers of the Alterra
Entities executing the Settlement Documents to which such Alterra Entity is a
party, and to which are attached the following:

(A)      a copy of the articles of incorporation or certificate of incorporation
of such Alterra Entity, as amended, and certified by the Secretary of State of
the jurisdiction of incorporation as of a recent date;



(B)      a true, correct and complete copy of the current bylaws of such Alterra
Entity, as amended;

(C)     a true, correct and complete copy of the resolutions adopted by the
Board of Directors of such Alterra Entity, authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
in this Agreement;

(D)     a certificate of good standing for such Alterra Entity, issued as of a
recent date by the Secretary of State of the jurisdiction of its incorporation;
and

(E)     with respect to AHC and Alterra, a certificate(s) of authority issued by
the Secretary of State of each state in which a Facility is located as of a
recent date, confirming that AHC and Alterra are authorized to transact business
as a foreign corporation in such state.



-9-

--------------------------------------------------------------------------------


(ii)     the documents set forth in Article 3 hereof;

(iii)     the Consent of Remaining Sublessees, executed by the Remaining
Sublessees; and

(iv)     such other documents, instruments and agreements as Omega may
reasonably request for the purpose of consummating the transactions contemplated
by this Agreement.

      5.3     Lien Reports. With respect to each of the Facilities, Omega shall
have received a satisfactory lien report showing that such Facility is not
subject to any liens, claims or encumbrances other than the Permitted
Encumbrances.

      5.4     Title Commitments. With respect to each of the Facilities, Omega
shall have received from Title Company endorsements to its existing title
insurance policies covering the Facilities, subject to no exceptions other than
Permitted Encumbrances and showing that all taxes and assessments against the
Facilities have been paid.

      5.5     True and Complete Representations. All representations and
warranties of each of the Alterra Entities hereunder and under the Settlement
Documents shall be true, complete and correct in all material respects as of the
date hereof and as of the Closing.

      5.6     Approval Orders. The Court shall have entered the Approval Order
and the Approval Order shall have become a Final Order. The Approval Order as
entered by the Court shall contain no modifications unacceptable to Omega in the
exercise of its reasonable discretion, and the Approval Order shall include,
without limitation, provisions substantially as follows (or as otherwise agreed
in writing by Omega):

(i)     Findings determining that notice of the Approval Motion and hearing
thereon have been adequate under the circumstances;

(ii)     Findings that the consideration provided to Alterra by the Omega
Entities is fair, reasonable and adequate;

(iii)     Findings that proceeding with those matters provided for in the
Agreement is in the best interest of Alterra and its respective creditors;

(iv)     Findings that neither Omega, Omega Kansas nor its or their nominee by
termination of the Master Leases as to one or more Facilities shall be deemed to
have assumed or agreed to pay any of the debts or obligations of Alterra;

(v)     Findings that the transactions proposed under this Agreement are fair
and reasonable to Alterra and the value to be received under this Agreement by
Alterra for the terms and remedies of this Agreement are fair and reasonable;



-10-

--------------------------------------------------------------------------------


(vi)     Findings that this Agreement is in the best interests of Alterra and
its estates, creditors and holders of equity interests;

(vii)     Findings that Alterra and its officers and directors are sophisticated
commercial actors, and have been represented by counsel in negotiating this
Agreement;

(viii)     Findings that all parties entitled to notice under Del. BANKR. L.R.
2002-1(b) have had adequate notice and opportunity to object to this Agreement;

(ix)     Findings that Alterra has articulated good and sufficient reasons for
approving this Agreement, including without limitation, the forum selection or
venue provision governing any Subsequent Bankruptcy Cases;

(x)     Findings that the provisions of the Agreement pertaining to the venue of
any Subsequent Bankruptcy Case for the Alterra Entities are reasonable and
enforceable, and requiring such future cases to be conducted in the Court
advances the interests of judicial economy, because the Court has devoted
substantial time to the Case and has familiarized itself with the issues unique
to Alterra and its industry;

(xi)     Findings that bankruptcies of operators of assisted living facilities
present extremely complex issues affecting not only the parties before the
Court, but also a particularly vulnerable class of interested parties whose
interests are not necessarily presented to the Court, namely the residents, and
requiring future cases to be conducted in the Court will likely expedite the
resolution of many issues, and also relieve some other court of the burden of
familiarizing itself with such issues and parties;

(xii)     Findings that venue, unlike subject matter jurisdiction, may be waived
by agreement or conduct, and the "venue provisions relating to bankruptcy are
not more sacred." Hunt v. Bankers Trust Co., 799 F.2d 1060 (5th Cir. 1986)
(upholding consent order requiring debtor to file bankruptcy case in particular
district) and therefore, a finding that the provisions requiring that any
Subsequent Bankruptcy Case be filed in the Court are enforceable;

(xiii)     Findings that the Master Leases, as amended by the Second Amendment
to Master Leases, and as may be amended by the Third Amendment to Master Leases,
are true Master Leases and a default under either of the Master Leases allows
Omega Kansas under the Kansas Master Lease and Omega under the Omega Master
Lease to exercise all of its rights and remedies with respect to all of the
Facilities subject to such lease. In the event of the bankruptcy of AHC or a
successor to AHC, the rejection by AHC (or its successor) of a Master Lease is a
rejection of the right to be a tenant with regard to all of the Facilities under
such Master Lease and any motion or adversary proceeding which seeks to reject
the Master Lease with regard to less than all of the Facilities shall be denied;



-11-

--------------------------------------------------------------------------------


(xiv)     Findings that the cross default provisions between the Master Leases
and the other Transaction Documents are enforceable as provided in the Master
Leases and the other Transaction Documents against AHC by each of Omega and
Omega Kansas; and



(xv)     During the pendency of the Case, any breach of the Settlement Documents
by Alterra will give rise to an administrative claim in the Case in favor of the
Omega Entities.

      5.7     Notice. Within a reasonable time following the filing with the
Court of the Approval Motion, and prior to the hearing and relevant objection
date, Alterra shall have served notice of the Approval Motion in a form
acceptable to Omega upon those persons entitled to such notice in accordance
with the provisions of Del. BANKR L.R. 2002-1(b).

ARTICLE 6

CONDITIONS PRECEDENT TO certain OBLIGATIONS

OF THE Alterra ENTITIES



      The obligation of each Alterra Entity to consummate the transactions
contemplated by Section 3 of this Agreement shall be subject to the satisfaction
of each of the conditions set forth in this Article 6.

      6.1     Board Approval. This Agreement and each of the transactions
contemplated hereby shall have been approved by the respective Boards of
Directors of Omega and each of the Alterra Entities. The Alterra Entities shall
notify the Omega Entities if any of their Boards of Directors do not approve
this Agreement and each of the transactions contemplated hereby before the
filing of the Approval Motion. Failure of the Alterra Entities to give such
notice to the Omega Entities prior to the filing of the Approval Motion shall
mean that this condition has been unconditionally waived by the Alterra
Entities.

      6.2     Documentation. All documentation evidencing or implementing the
transactions contemplated by this Agreement shall be in the form attached hereto
or otherwise in form and substance reasonably satisfactory to the Alterra
Entities and their counsel, such documentation to include the following:

(i)     a certificate signed by the Secretary or Assistant Secretary of each
Omega Entity, confirming the incumbency of the officers of each such party
executing the Settlement Documents to which it is a party, and to which are
attached the following:

(A)     a copy of the articles of incorporation, as amended, and certified by
the Secretary of State of the jurisdiction of incorporation as of a recent date;

(B)     a true, correct and complete copy of the current bylaws, as amended;



-12-

--------------------------------------------------------------------------------


(C)     a true, correct and complete copy of the resolutions adopted by the
Board of Directors, authorizing the execution and delivery of this Agreement and
the consummation of the transactions contemplated herein; and

(D)     a certificate of good standing, issued as of a recent date by the
Secretary of State of the jurisdiction of its incorporation;

(ii)     the documents set forth in Article 3 hereof;

(iii)     such other documents, instruments and agreements as the Alterra
Entities may reasonably request for the purpose of consummating the transactions
contemplated by this Agreement.

      6.3.     True and Complete Representations. All representations and
warranties of The Omega Entities shall be true, complete and correct in all
material respects as of the date hereof and as of the Closing.

      6.4.     Approval Orders. The condition set forth in Section 5.6 shall
have been satisfied.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF The Omega Entities



      7.1.     Reliance. Each of the Omega Entities hereby make the
representations and warranties set forth in this Article 7 as of the date of
this Agreement and as of the date of Closing. Omega and Omega Kansas expressly
acknowledge and agree that, notwithstanding any provision to the contrary in
this or in any other agreement between or among the Parties: (i) the Alterra
Entities and their affiliates are relying, may rely and are and shall be
justified in relying, on the following representations and warranties in
entering into this Agreement and the other agreements and instruments referred
to in, contemplated by, or executed in connection with this Agreement and the
other Settlement Documents; and (ii) each of the following representations and
warranties is made to induce the Alterra Entities to enter into and consummate
the transactions contemplated by this Agreement and the other agreements
referred to in or contemplated by this Agreement and the other Settlement
Documents, and the Alterra Entities and their affiliates are and shall be
beneficiaries of these representations and warranties.

      7.2.     Organization. Omega is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland. Omega
Kansas is a corporation duly organized, validly existing and in good standing
under the laws of the State of Kansas. Each of Omega and Omega Kansas has all
requisite power and authority to carry on its business as such business is
presently being conducted and, subject to approval of its Board of Directors, to
enter into this Agreement and to consummate the transactions contemplated
hereby.



-13-

--------------------------------------------------------------------------------


      7.3.     Required Consents. No material consent, approval or other
authorization of, or registration, declaration or filing with, any court or
Governmental Authority or Facility Mortgagor which has not been heretofore
obtained or which will not be obtained prior to the Closing is required for the
due execution, delivery or performance of this Agreement and the other
Settlement Documents by Omega and Omega Kansas, for the consummation of the
transactions contemplated herein or for the validity or enforceability thereof
against Omega and Omega Kansas. In the event there are any Facility Mortgages on
the Facilities prior to Closing, Omega and Omega Kansas will obtain the Facility
Mortgagees' consent to the Transaction Documents and agreement to be bound
thereby in the event of any foreclosure to the extent provided in Article XIX of
the Master Leases.

      7.4.     Authorization; Enforceability. The execution and delivery of this
Agreement and each other Settlement Document to which either Omega or Omega
Kansas is a party, and the performance of its or their obligations thereunder,
have been duly authorized by all necessary corporate and stockholder action on
the part of, as applicable, Omega or Omega Kansas. This Agreement has been duly
executed by Omega and Omega Kansas and constitutes the valid and binding
obligation of Omega and Omega Kansas, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to enforcement of
creditors' rights generally and by general principles of equity.

      7.5.     Brokerage. Neither Omega nor Omega Kansas has used the services
of any broker or finder in connection with the transactions contemplated by this
Agreement, and Omega and Omega Kansas will indemnify and hold harmless the
Alterra Entities from and against all claims, actions, causes of action, costs,
expenses, including attorneys' fees, and liabilities arising in or out of, or
related to any broker or finder claiming any compensation or fee by reason of an
alleged agreement or understanding with Omega or Omega Kansas.

      7.6.     No Actions. There are no actions, proceedings, investigations or
audits pending or threatened against Omega or Omega Kansas, before or by any
court, arbitrator, administrative agency or other Governmental Authority seeking
to, or which are expected, in the reasonable judgment of the executive officers
of Omega or Omega Kansas, to enjoin, prevent or delay the consummation of the
transactions contemplated in this Agreement.

      7.7.     No Violations. The execution and delivery of this Agreement, the
compliance with the provisions hereof and the consummation of the transactions
herein contemplated by Omega and Omega Kansas, will not result in a breach or
violation of (i) any material law or governmental rule or regulation now in
effect and applicable to Omega or Omega Kansas, (ii) any provision of the
articles of organization or by-laws of Omega or Omega Kansas, (iii) any
judgment, order or decree of any court, arbitrator, administrative agency or
other Governmental Authority binding upon Omega or Omega Kansas, or (iv) any
agreement, mortgage or instrument to which Omega or Omega Kansas is a party and
by which it is bound or by which it or any of its properties is bound.

      7.8     No Other Events of Default. Except for the Existing Defaults, to
the actual knowledge of the executive officers of Omega and Omega Kansas, no
other Event of Default or Unmatured Event of Default exists.



-14-

--------------------------------------------------------------------------------


ARTICLE 8

REPRESENTATIONS AND WARRANTIES OF THE alterra ENTITIES



      8.1.     Reliance. Each of the Alterra Entities hereby makes the
representations and warranties set forth in this Article 8 as of the date of
this Agreement and as of the date of Closing. Each of the Alterra Entities
expressly acknowledges and agrees that, notwithstanding any provision to the
contrary in this or in any other agreement between or among the parties:
(i) Omega and Omega Kansas are relying, may rely and are and shall be justified
in relying, on the following representations and warranties in entering into
this Agreement and the other agreements and instruments referred to in,
contemplated by, or executed in connection with this Agreement and the other
Settlement Documents; and (ii) each of the following representations and
warranties is made to induce Omega and Omega Kansas to enter into and consummate
the transactions contemplated by this Agreement and the other agreements
referred to in or contemplated by this Agreement and the other Settlement
Documents, and Omega and Omega Kansas are and shall be beneficiaries of these
representations and warranties.

      8.2.     Organization. Each of the Alterra Entities is a corporation, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Subject to the entry of the Approval Orders,
each of the Alterra Entities has full power, authority and legal right to
execute, deliver and perform under this Agreement, to enter into the Settlement
Documents to which they are a party and to take all other actions necessary to
carry out the intents and purposes of this Agreement.

      8.3.     Authorization; Enforceability. The execution and delivery by the
Alterra Entities of this Agreement and each other Settlement Document to which
they are a party and which is to be delivered at or prior to Closing, and the
performance of their respective obligations thereunder, have been duly
authorized by all necessary corporate and stockholder action on the part of the
Alterra Entities as applicable. This Agreement has been duly executed by each
Alterra Entity and, subject to the entry of the Approval Orders, constitutes the
valid and binding obligation of each Alterra Entity, enforceable in accordance
with its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
enforcement of creditors' rights generally and by general principles of equity.

      8.4.     Required Consents. No material consent, approval or other
authorization of, or registration, declaration or filing with, any court or
Governmental Authority which has not been heretofore obtained or which will not
be obtained prior to the Closing is required for the due execution, delivery or
performance of this Agreement and the other Settlement Documents, the
transactions contemplated herein or for the validity or enforceability thereof
against any of the Alterra Entities.

      8.5.     No Violations. The execution and delivery of this Agreement, the
compliance with the provisions hereof and the consummation at Closing of the
transactions herein contemplated by each of the Alterra Entities, will not
result in a breach or violation of (i) any material law or governmental rule or
regulation now in effect and applicable to any of the Alterra Entities, (ii) any
provision of the articles of organization, certificate of incorporation, or
by-laws of any of the Alterra Entities, (iii) subject to the satisfaction of the
conditions in this Agreement, any judgment, order or decree of any court,
arbitrator, administrative agency or other Governmental Authority binding upon
any of the Alterra Entities, or (iv) subject to the satisfaction of the
conditions described in this Agreement, any agreement or instrument to which any
of the Alterra Entities is a party and by which it is bound as a debtor in
possession.



-15-

--------------------------------------------------------------------------------


      8.6     No Litigation. Except for the Case, there is no suit, claim,
action, or legal, administrative, arbitration or other proceeding or
governmental investigation or audit pending, or to the best knowledge of each
Alterra Entity, threatened by or against any Alterra Entity seeking to enjoin,
prevent or delay the consummation of the transactions contemplated by this
Agreement.

      8.7     Brokerage. Each of the Alterra Entities represents that it has not
used the services of any broker or finder in connection with the transactions
contemplated by this Agreement and each of the Alterra Entities will indemnify
and hold harmless Omega and Omega Kansas from and against all claims, actions,
causes of action, costs, expenses, including attorneys' fees, and liabilities
arising in or out of, or related to any broker or finder claiming any
compensation or fee by reason of an alleged agreement or understanding with any
of the Alterra Entities.

      8.8     Payment of Taxes and Other Charges. All outstanding taxes, water,
sewer and other utility bills that are due and payable and that would, if
unpaid, become a lien on the Facilities have been paid or will be paid at the
time of Closing.

      8.9     Non-Foreign Status. No Alterra Entity is a "foreign person" within
the meaning of Section 1445(f) of the Internal Revenue Code.

      8.10     No Other Events of Default. Except for the Existing Defaults, no
Event of Default exists, and to the actual knowledge of the executive officers
of the Alterra Entities, no Unmatured Event of Default exists.

      8.11     Financial Statements. The Alterra Entities have delivered to the
Omega Entities true and correct copies of the Financial Statements. Except as
otherwise noted in the Financial Statements, the Financial Statements have been
prepared in accordance with GAAP, consistently applied, and fairly represent the
financial condition, and accurately set forth in all material respects, as and
to the extent required by GAAP, the results of the operations, of Alterra, AHC
and the Facilities for the periods covered thereby, subject to customary year
end adjustments; provided, however, that the Financial Statements which solely
pertain to AHC and the Facilities have not been prepared in accordance with
GAAP, but rather on an accounting basis consistent with those of Alterra. The
Alterra Entities have delivered to the Omega Entities any financial statements
prepared by the Alterra Entities subsequent to the date of the Financial
Statements previously delivered by it to the Omega Entities, and such financial
statements represent fairly the financial condition, and set forth accurately in
all material respects the results of the operations, of Alterra, AHC and the
Facilities for the periods covered thereby.



-16-

--------------------------------------------------------------------------------


      8.12     Absence of Adverse Change. Since the date of the Financial
Statements delivered by the Alterra Entities to the Omega Entities, there has
not been any material adverse change in the financial condition, business,
assets, liabilities, results of operations or prospects of AHC or the Facilities
(individually or in the aggregate), whether in the ordinary course of business
or otherwise.

      8.13     Taxes and Tax Returns. All tax returns, reports and filings of
any kind or nature that AHC is required to file, prior to the Effective Date,
with respect to or affecting the Facilities have been properly completed and
timely filed, or extensions for the filing thereof have been timely secured,
with all such filings being in material compliance with all applicable
requirements and all taxes due with respect to AHC have been timely paid.

      8.14     No Other Events of Default. Except for the Existing Defaults, no
other Event of Default or Unmatured Event of Default exists.

ARTICLE 9

Certain agreements and acknowledgements



      9.1     Base Rent Through March 31, 2003. The Parties acknowledge and
agree as follows with respect to the Base Rent which became due under the Master
Leases through June 1, 2003:



(a)     AHC paid in a timely manner all Base Rent which became due under the
Master Leases through December 31, 2003.

(b)     Pursuant to the terms of the Letter Agreement, AHC paid to Omega and
Omega Kansas $120,833 on each of February 20, 2003, March 1, 2003, April 1,
2003, May 1, 2003 and June 1, 2003, which amounts were applied against Base Rent
due on February 1, 2003, March 1, 2003, April 1, 2003, May 1, 2003 and June 1,
2003 respectively.

(c)      AHC has paid nothing toward the Base Rent which became due under the
Master Leases due on January 1, 2003.

(f)     The balance of the Base Rent which became due under the Master Leases
for the period from January 1, 2003 through June 1, 2003, as well as applicable
late fees and interest charges, remains unpaid.

As of the date of this Agreement, there is no Security Deposit held by Omega or
Omega Kansas.

      9.2     Payments prior to Closing. Commencing April 1, 2003, and
continuing until the Closing, on the first day of each month, AHC will pay to
Omega and Omega Kansas the sum of $120,833 to be applied against Base Rent owed
for the month in which it is to be paid.



-17-

--------------------------------------------------------------------------------


      9.3     Acknowledgments and Waivers by the Alterra Entities

(a)     Each of the Alterra Entities each acknowledges and agrees that AHC is in
default under each of the Master Leases and the other Transaction Documents in
the following respects (collectively, the "Existing Defaults"):

(i)     As set forth in Section 9.1 above, AHC has failed to pay (1) Base Rent
due under the Masters Leases on January 1, 2003, (2) the difference between the
monthly Base Rent due under the Masters Leases ($267,639) and $120,833 on
February 1, 2003, March 1, 2003, April 1, 2003, May 1, 2003 and June 1, 2003,
and (3) any late fees, interest, penalties, attorneys fees or other costs
associated with the failure to pay Base Rent described in this paragraph.

(ii)     AHC has failed to deliver the Security Deposit pursuant to § 6 of the
Forbearance Agreement.

(iii)     Alterra has failed to pay and perform on its Lease Guaranty after
demand under the Lease Guaranty was made on January 14, 2003.

(iv)     The Sublessees have failed to pay over pursuant to the Consent and
Nondisturbance Agreements all rent accruing under the Subleases to Omega and
Omega Kansas.

(v)     Alterra is not in compliance with the net worth covenant set forth in
Section 8.2.1.1 of each of the Master Leases.

(vi)     AHC is not in compliance with the Cash Flow to Rent Ratio covenant set
forth in Section 8.2.1.2 of each of the Master Leases.

(vii)     Alterra has filed a petition in bankruptcy and is not generally paying
its debts as such debts become due.

(viii)     AHC has failed to maintain the full coverage amounts and types of
insurance required by Sections 13.2.4 (personal injury) and 13.2.5
(malpractice).

(b)     Each of the Alterra Entities acknowledges and agrees that (i) the
circumstances described in subsection (a)(i)-(iii) above each constitutes an
Event of Default under each of the Master Leases and the other Transaction
Documents which entitles Omega and Omega Kansas to exercise all of their
respective rights and remedies under each of the Master Leases and the other
Transaction Documents, including without limitation the termination of one or
both of the Master Leases, and (ii) the circumstances described in subsections
(a)(iv) and (a)(viii) above would, after appropriate Notice and the expiration
of any applicable cure periods, constitute an Event of Default under each of the
Master Leases and the other Transaction Documents entitling Omega and Omega
Kansas to exercise all of their respective rights and remedies under each of the
Master Leases, including without limitation the termination thereof.





-18-

--------------------------------------------------------------------------------


(c)     Each of the Alterra Entities acknowledges and agrees that each of Omega
and Omega Kansas has fully performed all of its obligations under each of the
Transaction Documents through the date of this Agreement, and Omega and Omega
Kansas are each in full compliance with their obligations under each of the
Transaction Agreements.

      9.3     Agreement to Forbear From and after the date of this Agreement and
until the occurrence of a Forbearance Termination Event or the Closing, Omega
and Omega Kansas agree to forbear from declaring a default, or from exercising
any remedies, under the Transaction Documents solely as a consequence of the
Existing Defaults. Nothing contained in this Agreement shall limit or impair any
right, remedy, interest or claim of Omega with respect to any other defaults or
Events of Default which may exist or hereafter occur. Nothing in this Agreement
shall be construed to limit or in any way impair any claim, right, remedy, or
interest to which Omega or Omega Kansas would be entitled.

      9.4     Undisbursed Construction Fund Balance. The Parties hereto
acknowledge and agree as follows with respect to the Undisbursed Construction
Fund Balance:

(a)     The Alterra Entities acknowledge and agree that the conditions set forth
in the Forbearance Agreement for delivery of the Undisbursed Construction Fund
Balance were not satisfied and Omega and Omega Kansas are under no obligation to
deliver or pay any portion of the Undisbursed Construction Fund Balance to any
of the Alterra Entities. Except as provided in paragraph (b) below, effective as
of the Closing, the Alterra Entities waive and release any claim to the
Undisbursed Construction Fund Balance.

(b)     Effective at the Closing, the Parties agree that $267,639 of the
Undisbursed Construction Fund Balance will be applied against Base Rent due
under the Master Leases on January 1, 2003.

      9.5      Motion for Adequate Protection. From and after the date of this
Agreement and until the occurrence of a Forbearance Termination Event, without
the consent of Alterra, Omega and Omega Kansas will not file a new motion for
adequate protection against Alterra; provided, however, that Omega and Omega
Kansas may without the consent of Alterra take such action and file such motions
as they may deem necessary to protect themselves from other creditors.

      9.6     Venue for Subsequent Bankruptcy Case. Alterra, AHC and ALS-Clare
each agree that any Subsequent Bankruptcy Case in which one or more of them are
the debtor will be filed in the District of Delaware, and that such debtors will
use its best efforts (including moving for change of venue or supporting a
motion to change venue in the event that a petition is filed elsewhere) to
ensure that venue of any Subsequent Bankruptcy Case in which it is the debtor
will be only in the District of Delaware.



-19-

--------------------------------------------------------------------------------


      9.7     Replacement of Letter Agreement. The parties agree that this
Agreement restates and replaces in its entirety the Existing Letter Agreement.

      9.8      Ratification and Security. Except as herein specifically amended
or otherwise provided, the Transaction Documents shall remain in full force and
effect, and all of the terms and conditions thereof, as herein modified, are
hereby ratified and reaffirmed. All obligations of the Alterra Entities under
this Agreement and the Settlement Documents are secured by all guaranties,
security interests, liens, assignments and encumbrances granted pursuant to the
Transaction Documents.

      9.9     Transaction Documents. The definition of "Transaction Documents"
in the Master Leases is hereby amended to include this Agreement and, if the
Closing actually occurs, the other Settlement Documents.

      9.10     Insurance Requirements. Between the date of this Agreement and
the Closing Date, AHC shall maintain commercial general public and professional
liability coverage against claims for bodily injury, death or property damage
occurring on, in or about the Facilities, affording the parties protection of
not less than Two Million Dollars ($2,000,000) for bodily injury or death to any
one person, and not less than Two Million Dollars ($2,000,000) in the aggregate,
each of which limits shall be increased to Five Million Dollars ($5,000,000) in
the aggregate as and when such amount of insurance becomes generally available
to operators of assisted living facilities owned by institutional landlords and
similar to the Facilities at commercially reasonable rates). These insurance
policies may be on a "claims made", rather than an "occurrence", basis. The
policies shall be in all other respects in the form required by the Master
Leases.



ARTICLE 10
ALTERRA ELECTION UPON
CONFIRMATION OF A PLAN OF REORGANIZATION OR GUARANTOR DEFAULT

      10.1     Provided that the conditions set forth in Section 10.2 have been
satisfied, within one (1) year of the Plan Effective Date, the Alterra Entities
may elect by written notice to the Omega Entities to execute (if applicable) and
deliver to the Omega Entities the following (collectively, the "Security Deposit
Deliveries"):

     

(a)     The Third Amendment to Master Leases;





(b)     The Termination of Lease Guaranty and the Alterra Security Agreement and
Amendment to Pledge Agreement;



(c)     The Security Deposit;



(d)     The Letter of Credit Agreement; and



(e)     New officer certificates in the form described in Section 5.2(i) dated
as of the date of the other Security Deposit Deliveries.





-20-

--------------------------------------------------------------------------------


Concurrently with the receipt of the Security Deposit Deliveries, provided that
the conditions set forth in Section 10.2 are satisfied, then the Omega Entities
shall execute and deliver a counterpart of the Third Amendment to Master Leases,
and the Termination of Lease Guaranty and Alterra Security Agreement and
Amendment to Pledge Agreement.



      10.2     Conditions to Section 10.1. The obligation of the Omega Entities
to take the actions contemplated by Section 10.1 shall be subject to the
satisfaction of each of the following conditions as of the date the Omega
Entities are required to execute and return the documents to AHC:



(a)     No Event of Default shall have occurred and be continuing;



(b)     No Unmatured Event of Default shall have occurred and be continuing;



(c)     The Closing shall have occurred; and



(d)     The Security Deposit Deliveries shall have been executed (if applicable)
and delivered by the Alterra Entities and the representations and warranties in
such Security Deposit Deliveries shall be true, complete and correct.



ARTICLE 11

MISCELLANEOUS



      11.1     MUTUAL WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO:  (i) THIS AGREEMENT, OR ANY OF THE
ADDITIONAL DOCUMENTS; OR (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN OR AMONG THEM; OR (iii) ANY CONDUCT, ACTS OR OMISSIONS OF ANY
PARTY HERETO OR ANY OF THEIR DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH THEM; IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

      11.2     Arbitration. The arbitration provisions set forth in Section 35.1
of each of the Master Leases is hereby incorporated herein and in each of the
Settlement Documents, and shall be applicable to any dispute or controversy
between the parties hereto.

     11.3     Survival.  Except as otherwise provided by this Agreement, all
covenants, agreements, representations and warranties made by any Omega Entity
or any Alterra Entity herein or in the Settlement Documents shall survive the
Closing.



-21-

--------------------------------------------------------------------------------


      11.4     Notices.  All notices, demands and other communications hereunder
or under the Settlement Documents shall be in writing and delivered as set forth
in the Master Leases to the following addresses:

To Alterra Entities:

Alterra Healthcare Corporation 10000 Innovation Drive
Milwaukee, Wisconsin 53226
Attention: Ms. Kristin Ferge
Telephone No.:  414-918-5400
Fax No.:  414-918-5055





With a copy to (which shall not constitute notice) Rogers & Hardin LLP
229 Peachtree Street, N.E.
Suite 2700
Atlanta, Georgia 30303
Attention: Miriam J. Dent, Esq.
Telephone No.:     404-420-4608
Fax No.:          404-525-2224



To Omega Entities: Omega Healthcare Investors, Inc.
9690 Deereco Road, Suite 100
Timonium, Maryland 21093

Attn: Daniel J. Booth
Telephone No.: 410-427-1700
Facsimile No.: 410-427-8800



With copy to (which shall not constitute notice) Myers Nelson Dillon & Shierk
125 Ottawa Ave., NW, Suite 370
Grand Rapids, Michigan 49503
Attn: Mark Derwent
Telephone No.: (616) 233-9640
Facsimile No.: (616) 233-9642

      11.5     Counterparts.  This Agreement and any of the Settlement Documents
may be executed in separate counterparts, each of which shall be considered an
original when each party has executed and delivered to the other one or more
copies of the Agreement or Settlement Documents.

      11.6     Governing Law.  This Agreement shall be governed by, interpreted,
construed, applied and enforced in accordance with the laws of the State of
Michigan applicable to contracts between residents of the State of Michigan
which are to be performed entirely within the State of Michigan, regardless of
(i) where this Agreement is executed or delivered; or (ii) where any payment or
other performance required by this Agreement is made or required to be made; or
(iii) where any breach of any provision of this Agreement occurs, or any cause
of action otherwise accrues; or (iv) where any action or other proceeding is
instituted or pending; or (v) the nationality, citizenship, domicile, principal
place of business or jurisdiction of organization or domestication of any party;
or (vi) whether the laws of the forum jurisdiction otherwise would apply the
laws of the jurisdiction other than the State of Michigan; or (vii) any
combination of the foregoing.



-22-

--------------------------------------------------------------------------------


      To the maximum extent permitted by applicable law, any action to enforce,
arising out of, or relating in any way to, any of the provisions of this
Agreement shall be brought and prosecuted in the Court. If and only if such
action cannot be brought and prosecuted in the Court, then such action may be
brought and prosecuted in such court or courts located in the State of Michigan
as is provided by law; and the parties consent to the jurisdiction of said court
or courts located in the State of Michigan and to service of process by
registered mail, return receipt requested, or by any other manner provided by
applicable law.

      11.7     Headings. The headings are for the convenience of the parties,
and shall not be considered in construing this Agreement.

      11.8     Severability. If one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall thereupon be reformed, construed and enforced to the maximum extent
permitted by applicable law.

      11.9     Entire Agreement. This Agreement, together with the Settlement
Documents, constitute the entire agreement of the parties in respect of the
subject matter described herein. This Agreement may not be changed or modified
except by an agreement in writing signed by the parties hereto.

      11.10     Attorneys' Fees.  If any legal action or arbitration proceeding
is brought for the enforcement of this Agreement or the Settlement Documents, or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement or the Settlement
Documents, the successful or prevailing party or parties shall be entitled to
recover reasonable and documented attorneys' fees and other costs actually
incurred in that action in addition to any other relief to which it or they may
be entitled.

      11.11     Third Party Beneficiaries. This Agreement and the Settlement
Documents are not intended to benefit any third parties, including, without
limitation, any such parties that may have claims against any of the Alterra
Entities or the Omega Entities.

      11.12     Construction. This Agreement shall not be construed more
strictly against the Omega Entities merely by virtue of the fact that this
Agreement has been prepared by counsel for the Omega Entities.



-23-

--------------------------------------------------------------------------------


      11.13     Costs and Expenses. Except as expressly provided to the contrary
herein, each party to this Agreement shall pay its own expenses incurred in
connection with the negotiation and consummation of this Agreement and the other
Settlement Documents.

Signatures on Following Page





-24-

--------------------------------------------------------------------------------


In witness whereof, the parties hereto have caused this Settlement Agreement to
be executed on the day first above written by their respective duly authorized
officers.

ALTERRA HEALTHCARE CORPORATION

, a Delaware corporation



By:  /s/ Kristin A. Ferge
Name:  Kristin A. Ferge
Title:  Vice President

AHC PROPERTIES, INC.

, a Delaware corporation



By:  /s/ Kristin A. Ferge
Name:  Kristin A. Ferge
Title:     Vice President

ALS-CLARE BRIDGE, INC.

, A Delaware corporation



By:  /s/ Kristin A. Ferge
Name:  Kristin A. Ferge
Title:     Vice President

OMEGA HEALTHCARE INVESTORS, INC.

, a Maryland corporation



By:     /s/ Daniel J. Booth
Name:     Daniel J. Booth
Title:     Chief Operating Officer





OMEGA (KANSAS), INC.

, a Kansas corporation



By:  /s/ Daniel J. Booth
Name:  Daniel J. Booth
Title:  Chief Operating Officer



--------------------------------------------------------------------------------




CONSENT OF SUBLESSEES

The undersigned, each being an affiliate of Alterra, and a Remaining Sublessee
of a Facility, do hereby consent to the execution of the Forbearance Agreement,
and acknowledge that all terms and conditions of the subleases and other
documents which they have executed in connection with the Facilities shall
remain in full force and effect.



SUBLESSEES:

Sterling Cottage of Oklahoma City LLC, a
Delaware limited liability company
Sterling House of Kokomo L.P., a Delaware limited
partnership



 

By:     Alterra Healthcare Corporation, a Delaware
corporation, its Member

By:     /s/ Kristin Ferge
Its:  Vice President



--------------------------------------------------------------------------------






List of Exhibits



Exhibit     Description

A     Facilities List

B     Draft Form of Amended and Restated Alterra Management Agreement

C     Form of Amended and Restated Alterra Security Agreement

D     Form of Amended and Restated Lease Guaranty

E     Draft Form of Amended and Restated Management Subordination Agreement

F     Form of Amended and Restated Pledge Agreement

G     Form of Letter of Credit Agreement

H     Form of Option Agreement

I     Additional Permitted Encumbrances

J     Form of Release

K     Form of Second Amendment to Master Leases

L     Form of Third Amendment to Master Leases

M     Form of Termination and Release of Lease Guaranty and Alterra Security
Agreement and Amendment to Pledge Agreement

N     Form of Withdrawal and Waiver of Events of Default



--------------------------------------------------------------------------------


 

EXHIBIT A TO SETTLEMENT AGREEMENT

____________________

THE OMEGA FACILITIES

:





Alterra Sterling House of Bloomington
3802 South Sare Road
Bloomington, IN 47401
(Monroe County)


Alterra Clare Bridge Cottage of SW Oklahoma City
10001 South May Avenue
Oklahoma City, OK 73159
(Cleveland County)


 

 

Alterra Sterling House of Kokomo
3025 West Sycamore Road
Kokomo, IN 46901
(Howard County)

Alterra Clare Bridge Cottage of Goodlettsville I
3001 Business Park Circle
Goodlettsville, TN 37072
(Sumner County)


 

 

Alterra Clare Bridge Cottage of New Philadelphia
716 Commercial Avenue, SW
New Philadelphia, OH 44663
(Tuscarawas County)


Alterra Clare Bridge of Silverdale
1501 NW Tower View Circle
Silverdale, WA 98383
(Kitsap County)


 

 

Alterra Sterling House of Jeffersonville
2715A Charleston Pike
Jeffersonville, IN 47130
(Clark County)


 

Alterra Sterling House of Briargate
7560 Lexington Drive
Colorado Springs, CO 80920
(El Paso County)


Alterra Clare Bridge Cottage of Jeffersonville
2715B Charleston Pike
Jeffersonville, IN 47130
(Clark County)


 



THE KANSAS FACILITY

:



Alterra Clare Bridge of Wichita
9191 East 21st Street North
Wichita, KS 67206
(Sedgwick County)

